DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-18, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roether et al. (US – 2004/0195913 A1).
As per claim 13, Roether discloses Electropneumatic Control Valve Comprising a Guide Arrangement for a Control Piston comprising:
an electric chamber (Attached figure and fig: 1) configured to receive at least one electrical and/or electronic component (6, Attached figure and fig: 1) of the electropneumatic modulator from a first side of the housing (Attached figure and fig: 1); and
a receptacle chamber (4, Attached figure and fig: 1) which is arranged opposite the electric chamber (Attached figure and fig: 1) and is configured so as to receive a relay piston (5, Attached figure and fig: 1) and a guide device (16, Attached figure and fig: 1) for guiding the relay piston from a second side, opposite the first side, of the housing (Attached figure and fig: 1).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to formed the housing in one piece, since it has been held that forming in one piece an article which has formerly been formed in two piece and put together involves only routine sill in the art. (MPEP 2144.04, V. B. Making Integral).

As per claim 14, Roether discloses wherein a diameter of a receptacle chamber floor (floor or 4) of the receptacle chamber is smaller than a diameter of a receptacle opening of the receptacle chamber (the wall of the housing 2 is wider at the end thereof than the vicinity of the receiving chamber bottom 4, where it is connected to the sealing element 3, Attached figure and fig: 1).

As per claim 15, Roether discloses wherein the receptacle chamber (4) forms a piston chamber section (chamber 4 received the piston 5 and therefore formed as a piston chamber section, Attached figure and fig: 1) which is formed to receive the relay piston (5) and forms a guide chamber section (section of guide sleeve 17, Attached figure and fig: 1) which is formed so as to at least partially receive the guide device (17, Attached figure and fig: 1), and wherein the piston chamber section adjoins a receptacle chamber floor of the receptacle chamber (Attached figure and fig: 1), and the guide chamber section is arranged facing a receptacle opening of the receptacle chamber (Attached figure and fig: 1), and/or a diameter of the piston chamber section is smaller 

As per claim 16, Roether discloses wherein the piston chamber section is in a cylindrical shape (Attached figure and fig: 1), and/or wherein the guide chamber section has at least one oblique wall (the wall of the guide pin, Attached figure and fig: 1).

As per claim 17, Roether discloses wherein the housing (2) forms a pressure outlet duct which is fluidically connected to the piston chamber section and/or forms a supply connection duct which is fluidically connected to the guide chamber section and/or forms a pneumatic control inlet duct which is fluidically connected to the electric chamber (the channel of the guide pin 16, which is open to bottom chamber to 4 and then upper chamber, therefore, it’s fluidically connected to the electric chamber, Attached figure and fig: 1).

As per claim 18, Roether discloses at least one connection duct which fluidically connects the electric chamber to the guide chamber section of the receptacle chamber (via channel of guide pin 16, Attached figure and fig: 1).

As per claim 22, Roether discloses a centering rod (16, Attached figure and fig: 1), on a receptacle chamber floor of the receptacle chamber (4, Attached figure and fig: 1), wherein the centering rod projects into the receptacle chamber (4, Attached figure 

As per claim 23, Roether discloses Electropneumatic Control Valve Comprising a Guide Arrangement for a Control Piston comprising: at least one electrical and/or electronic component;
a relay piston (5, Fig: 1);
a guide device for guiding the relay piston (16, Fig: 1); and
a housing (2, Fig: 1) including:
an electric chamber (Attached figure and fig: 1) configured to receive at least one electrical and/or electronic component (6, Attached figure and fig: 1) of the electropneumatic modulator from a first side of the housing (Attached figure and fig: 1); and
a receptacle chamber (4, Attached figure and fig: 1) which is arranged opposite the electric chamber and is configured so as to receive a relay piston (Attached figure and fig: 1) and a guide device (16, Attached figure and fig: 1) for guiding the relay piston from a second side, opposite the first side (16, Attached figure and fig: 1), of the housing,
wherein the electrical and/or electronic component (6) is received in the electric chamber of the housing (Attached figure and fig: 1), and wherein the relay piston (5) and the guide device (16) are received in the receptacle chamber of the housing (Attached figure and fig: 1).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to formed the housing in one piece, since it has been held that forming in one piece an article which has formerly been formed in two piece and put together involves only routine sill in the art. (MPEP 2144.04, V. B. Making Integral).



    PNG
    media_image1.png
    490
    420
    media_image1.png
    Greyscale


The method claim 24 recited all the limitations recited in claims 13-18 and therefore, rejects under the same rational.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roether et al. (US – 2004/0195913 A1) as applied to claim 13 above, and further in view of Koelzer (US – 6,247,764 B1).
As per claim 19, Roether disclose all the structural elements of the claimed invention but fails to explicitly disclose wherein the guide chamber section forms an undercut and/or a recess.
Koelzer discloses Full Function Valve for Heavy Duty Semi-Trailer Brake Systems comprising:
wherein the guide chamber section forms an undercut and/or a recess (Attached figure and fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electropneumatic control valve of the Roether to make the guide chamber section forms a recess as taught by Koelzer in order to provide quick and reliable drive-away and braking.

As per claim 20, Koelzer further discloses an intermediate chamber section (Attached figure and fig: 2) arranged between the piston chamber (41, Fig: 2) section and the guide chamber section and is configured to receive an inlet seat ring of the guide device (Attached figure and fig: 2).

As per claim 20, Koelzer further discloses wherein the intermediate chamber section forms a shoulder (Attached figure and fig: 2) which forms a stop for the inlet seat ring of the guide device (Attached figure and fig: 2).

    PNG
    media_image2.png
    533
    374
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Roether et al. (US – 2004/0232367 A1),

C: Ross (US – 6,386,649 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657           
                                                                                                                                                                                             /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657